Appeal from an order of the Supreme Court at Special Term, entered January 28, 1947, in New York County, which overruled objections of defendant to certain questions propounded by plaintiff at an examination before trial of defendant, and which denied a motion by defendant for an adjournment of said examination before trial pending the hearing and determination of an appeal from said order.

Per Curiam.

For the purpose of obtaining an appellate review of a ruling made by the Justice at Special Term, Part II on an examination before trial, appellant procured the entry of an order upon the ruling and appeals from the order so entered. A ruling on an examination before trial may no more be appealed than a ruling on the admissibility of evidence at a trial. Neither an examination nor a trial is to be interrupted or this court burdened with what would undoubtedly become incessant appeals from rulings if such appeals were permitted. It is, therefore, improper practice to enter an order upon such rulings and seek a review of rulings by that means. Such orders do not constitute appealable orders (Kogel v. Trump, 271 App. Div. 890; Bernstock v. Paramount Beauty Shoppe, Inc., 257 App. Div. 1004; Le Blanc v. Duncan, 260 App. Div. 953).
The appeal should be dismissed, with $20 costs and disbursements to the respondent.
Martin, P. J., Glennon, Dore, Callahan and Peck, JJ., concur.
Appeal unanimously dismissed, with $20 costs and disbursements to the respondent.